UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6912



DAVID WAYNE HALL, SR.,

                                           Plaintiff - Appellant,

         versus

STATE OF MARYLAND,

                                            Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-1210-WMN)


Submitted:   November 7, 1996         Decided:     November 20, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


David Wayne Hall, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915(e) (1994), amended by Prison Litigation Reform
Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we deny Appellant's motion for

appointment of counsel and dismiss the appeal on the reasoning of

the district court. Hall v. State of Maryland, No. CA-96-1210-WMN

(D. Md. May 31, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2